Citation Nr: 1137538	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1984 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

In April 2010, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include schizophrenia, is manifested by symptoms of poor judgment, impaired impulse control, difficulty maintaining effective relationships, and difficulty adapting to stressful circumstances; symptoms do not include suicidal or homicidal ideation, obsessional rituals, illogical speech, near continuous (or any) panic, spatial disorientation, neglect of appearance or hygiene, or an inability to establish and maintain effective relationships.

2.  Since September 16, 1997, the Veteran has been assigned a 50 percent combined disability rating for an acquired psychiatric disorder, to include schizophrenia (and has had no other service-connected disabilities).

3.  The Veteran's service-connected disabilities are not shown to render her unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent disabling for an acquired psychiatric disorder, to include schizophrenia, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The notice letter informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation and to TDIU, described the types of evidence that the Veteran should submit in support of her claims, and what types of evidence VA would obtain.

Because the Veteran's claims are being denied, as explained below, the Board finds that notice regarding how VA assigns disability ratings and effective dates is moot.  See Dingess, supra.  Nevertheless, the Board notes that the March 2007 notice described how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's VA treatment records have been associated with the claims file, and she has not identified any outstanding treatment records for VA to obtain.  In this regard, the Board notes that in April 2010, the Board remanded the Veteran's claims so that copies of her Social Security Administration (SSA) records could be obtained.  Pursuant to the Board's remand directive, all of the Veteran's relevant SSA records have been associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim for an increased rating for an acquired psychiatric disorder, the Veteran was provided with VA examinations in June 2007 and August 2010.  The VA examination reports reflect that the examiners reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's disability under the applicable rating criteria.  Based thereon, the Board finds that the June 2007 and August 2010 VA examination reports are adequate upon which to base a decision with regard to the Veteran's claim.  See id.

With regard to the Veteran's claim for TDIU, the Board notes that both the June 2007 and the August 2010 VA examination reports relating to the Veteran's service-connected acquired psychiatric disorder address the effect of the Veteran's acquired psychiatric disorder on her occupational functioning and, therefore, are sufficient upon which to base a decision with regard to the Veteran's claim.  The Board notes that the Veteran is not service-connected for any other condition.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Acquired Psychiatric Disorder

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2010).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Diagnostic Code 9210 criteria for disability ratings of 50 percent, 70 percent, and 100 percent are as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2009).

The use of the phrase "such symptoms as" followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is used to report a clinician's judgment of an individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) at 44 (1994).  GAF scores range from 1-100, with the higher numbers representing higher levels of functioning.  A score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  Id. at 46.  A score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at 47.  A score of 41 to 50 reflects serious symptoms, such as suicidal ideation or serious impairment in social or occupational functioning (e.g., no friends or unable to keep a job).  A score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is illogical at times or irrelevant) or major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran's acquired psychiatric disorder, to include schizophrenia, has been assigned by the RO a rating of 50 percent disabling under Diagnostic Code 9411, effective September 16, 1997.  The Veteran seeks an increased rating.  See Claim, January 2007.

The Veteran was provided with a VA examination in June 2007.  The Veteran reported that she had been in an institution and assigned a guardian after her brother died in the 1990s, and that her guardian placed her on SSA disability.  However, she asserted that she did not want to be on disability and that she wanted to work (and, in that regard, records in the claims file reflect that the Veteran's SSA disability benefits were terminated in 2006).  She reported she had been estranged from her friends since she divorced in February 2007 and moved back to Canton, Ohio but that she was beginning to re-establish some friendships.  The Veteran denied any problems with activities of daily living.  She denied sleep disturbances, irritability, anger, or mood problems.  She did report, however, that when she was under stress she tended to quit her jobs.  In this regard, the examiner noted that the Veteran had held several jobs for only one to three months and that she generally only worked part-time, although it was further noted that the Veteran reported that she enjoyed working.  She reported currently working for a temporary agency part-time.  She reported that she only took her medications to please her father and denied any mental health problems.  

The examiner noted that the Veteran was oriented times three, her speech was normal, she denied any suicidal or homicidal ideations or visual or auditory hallucinations.  She reported that she really needed to work full-time and that she was concerned as to whether she was able to maintain employment, and attributed a lot of her stress about whether she can maintain employment to her father forcing her to be on medication or thinking that something is wrong with her.  She denied any nervousness or depression.  Her judgment was noted as fair and her insight as poor.  Her MMPI-II results indicated, among other things, that the Veteran had a low frustration tolerance, had difficulty establishing intimate relationships, she had poorly controlled anger and self-control, although it was also noted that all of her test results were in the subclinical range.  The examiner's findings note that the Veteran appeared normal except for her seeking her father's approval by taking medication which seemed immature for her age (42) and her attributing and externalizing her problems to him.  The examiner noted that a review of her VA treatment records reflected a history of anxiety, nervousness, delusions, agitation, some hyperactivity, being short tempered, frustrated, paranoid, and argumentative, although the Veteran denied any of these symptoms to the examiner.  In that regard, the examiner noted that the Veteran's records were thoroughly reviewed to try to ascertain why she had her diagnosis (psychosis) because she appeared normal with only a few minor quirks, and her testing revealed that she was asymptomatic except that she was impulsive, had a low frustration tolerance, and difficulties with authority.  A diagnosis of undifferentiated chronic schizophrenia was recorded with a GAF score of 50, and the examiner noted that the Veteran had limited employability as a result.

The Veteran was provided with another VA examination in August 2010.  The Veteran reported that she did not believe that she was schizophrenic or needed medication, but that she believed that she only took them for her father because he had ways of making her life miserable if she did not.  The Veteran reported that she lived in her own apartment, and she was willing and able to work.  She indicated that her income included her VA disability compensation as well as part-time income from working at TGI Fridays since 2008 and from working from home part-time for a call center since February 2010.  The Veteran reported that things were great with the call center position and that there had been great earning potential until business fell off in the summer, which is why she reported she was now seeking an increase in VA disability.  In fact, she reported that she could make $1,000 (apparently per month) working from home for the call center, but that at the same time, she was currently experiencing a lot of stress.  She also reported that she enjoyed sewing, gambling at casinos, owning three cats, and going to the gym (in her free time).  

The examiner noted that the Veteran was oriented in all spheres, dressed appropriately, speech was unremarkable, her mood was euthymic, affect was appropriate, she denied experiencing symptoms of any thought disorder, mania, major depression, or panic disorder, and that she "adamantly" denied having schizophrenia.  She denied suicidal or homicidal ideation or memory problems, and she denied any auditory or visual hallucinations.  She denied feeling anxious, nervous, sad, or depressed.  She described herself as the type of person that did not get mad easily except with her father.  She reported having friends, albeit not many, and that some were at work. She denied rituals o or impulsivity.  She denied hallucinations.  The results of the Veteran's MMPI-II revealed that she is, among other things, angry, impulsive, and unreliable.  The examiner noted that patients with the Veteran's profile experience a low frustration tolerance, poor judgment, are superficial in their relationships, have school, work, and marital difficulties, and drift from job to job.  The examiner noted, however, that the MMPI-II results were not supportive of the Veteran's disability or indicative of any active thought disorder.  Diagnoses of psychotic disorder, not otherwise specified, by history, as well as a personality disorder, not otherwise specified, with cluster B traits, were recorded.  A GAF score of 60 was assigned to reflect "mild to moderate" symptomatology."  The examiner added that the Veteran's condition caused reduced reliability and productivity in occupational functioning.

The Board also acknowledges VA treatment records dated from 2006 to May 2011 that reflect that the Veteran has been followed at the VA medical center for diagnosed schizophrenia, psychosis, and bipolar disorder.  See, e.g., VA Treatment Records, August 2008, February 2009, and March 2011.  As observed by the VA examiner, these records reflect that the Veteran has a history of anxiety, nervousness, delusions, agitation, some hyperactivity, being short tempered, frustrated, paranoid, and argumentative.  They also reflect that the Veteran consistently demonstrated a neat appearance, good mood, full range of affect, well organized thoughts, no hallucinations, logical speech, and no suicidal or homicidal thoughts, although her insight was noted as limited and judgment as fair to good.  Her GAF scores are noted as in the 50 to 65 range.  See VA Treatment Records, March 2007 (50) and March 2011 (65).  The Board also acknowledges that one March 2007 VA treatment record reflects that the Veteran was noted as having severe persecutory ideations (referring to her father's harassment), which appears consistent with notations made by both VA examiners as to the Veteran's statements regarding her father.

In light of the above, the Board finds that the symptoms of the Veteran's acquired psychiatric disorder, to include schizophrenia, do not meet the criteria for a rating in excess of the currently assigned 50 percent rating.  While the Board acknowledges that the Veteran has reported difficulty adapting to stressful circumstances, and while the MMPI-II results on VA examination showed that the Veteran had symptoms of anger and impaired impulse control and that she was superficial in her relationships, the Board notes that the Veteran has denied suicidal or homicidal ideation, no obsessional rituals have been noted, she has denied panic attacks, no spatial disorientation is noted, her appearance and hygiene are normal, and she reports maintaining some friendships.  There is also no evidence of her anger and impaired impulse control manifesting in violence during the period under consideration during this appeal.

The Board does recognize that her VA treatment records refer to a history of delusions, although such references appear to date primarily to 2006 and earlier.  However, the clinical findings of record show no evidence of gross impairment in thought processes or communication, hallucinations, grossly inappropriate behavior, that she is persistent danger of hurting self or others, or an intermittent inability to perform activities of daily living.  There is also no evidence during the period under consideration that her disability has been manifested by disorientation to time or place or memory loss so severe as to result in an inability to recall the names of close relatives, her own occupation, or her own name.  Therefore, despite the history of delusions, as well as her paranoid and persecutory feelings towards her father, the Board concludes that her overall disability picture does not meet the criteria for either a 70 or 100 percent disability rating.  

The Board notes again that the Veteran's reported GAF scores have ranged from 50 to 65 in the records described above.  GAF scores are not, however, in and of themselves the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations, which, in this case, do not demonstrate a degree of impairment consistent with more than a 50 percent rating.  The Board further notes that while one VA treatment record dated March 2007 and the June 2007 VA examination report reflect GAF scores of 50, the remaining records discussed above all reflect GAF scores ranging from 60 to 65, which scores indicate mild symptoms, and there is no significant difference in the clinical findings noted in these records to account for the change in GAF scores, hence, the Board assigns more probative weight to the clinical findings noted in these records.  In fact, the August 2010 VA examiner specifically noted that the Veteran's symptoms were "mild to moderate."

The Board also acknowledges that the Veteran's SSA records reflect that she was receiving disability benefits until 2006 on account of her schizophrenia.  The Board notes, however, that a finding of disability by SSA is not binding for VA purposes in considering entitlement to VA compensation.  Also, again, the Veteran's SSA disability benefits were terminated in 2006, and the Veteran reported to the June 2007 VA examiner that she did not want to be on SSA disability and that she wanted to work.  

As to the degree of occupational impairment resulting from her disability, the Board recognizes that both VA examiners determined that her ability to work was impaired by her disability.  Specifically, the later VA examiner found that her condition resulted in reduced reliability and productivity in occupational functioning, and the earlier VA examiner indicated that her disability resulted in "limited employability."  However, neither VA examiner found that she was totally occupationally impaired as a result of her disability.  In this regard, the Board has considered the Veteran's report that most of her past employment has been for only a short duration and that she usually leaves a job because she has difficulty dealing with stress.  However, the Board has also considered that, for half the period under consideration in this appeal, the Veteran has apparently been able to maintain part-time employment at a restaurant, and that, since 2010, she has also maintained separate part-time employment with a call center.  The record also reflects that her SSA disability benefits ceased in 2006, and since that time, the Veteran has consistently professed that she would like to continue working.  In light of the clinical findings of record regarding her employability, her work history throughout the period under consideration, and the Veteran's own statements regarding her ability to work, the Board concludes that the degree of occupational impairment shown by the record is consistent with the 50 percent disability rating assigned, which is consistent with significant, but not total or severe, occupational impairment.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected acquired psychiatric disorder, to include schizophrenia, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that a preponderance of the evidence is against assigning an evaluation in excess of 50 percent disabling for an acquired psychiatric disorder, to include schizophrenia.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).  Assignment of staged ratings is not for application.

B.  TDIU

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of one 60 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).

Since September 1997, the Veteran has been assigned a 50 percent disability rating for an acquired psychiatric disorder, to include schizophrenia.  She is not service-connected for any other condition.  Because the Veteran does not have a single service-connected disability rated at 60 percent or more and her combined rating is less than 70 percent, the Veteran does not meet the minimum schedular criteria for consideration of a TDIU.

As noted above, a TDIU might be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) even if the requisite schedular criteria are not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  In light of the above evidence of record, however, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for TDIU for consideration on an extraschedular basis.  

As shown above, the Board recognizes that the above evidence of record, including the June 2007 and August 2010 VA examination reports, reflect that the Veteran's psychiatric disorders impact her ability to work.  Similarly, as discussed above, the Board acknowledges again that the Veteran has reported quitting several jobs during the period on appeal (apparently prior to 2008 when she began working for TGI Fridays) and an inability to work full-time due to "stress," directly or indirectly, she attributes to her service-connected psychiatric condition.  Also, the Board acknowledges that the June 2007 VA examiner opined that the Veteran had poor job retention due to "stress," and the August 2010 VA examiner opined that the Veteran had reduced reliability and productivity as a result of her psychiatric disorders.  Also, the Board acknowledges a May 2010 letter from the Veteran's supervisor at TGI Fridays in which he reported that the Veteran has missed some shifts due to "personal problems" and that she had required two extended leaves of absence.  

Overall, however, the Boar finds that the degree of occupational impairment to be consistent with the 50 percent schedular evaluation currently assigned, which contemplates significant, but not total, industrial impairment.  As noted, both VA examiners determined that her disability impacted her employment; however, neither VA examiner found that it rendered her totally occupationally impaired.  The Board also considered the Veteran's own reported history of having maintained part-time employment with TGI Fridays since 2008, as well as with a call center in 2010.  In this regard, it is also noted that she reported to the VA examiner in August 2010 that her home position with the call center was "great" with excellent earning potential until business fell off in the summertime, which strongly suggests that the Veteran was happy in that employment and has every intention of continuing that in addition to her employment with the restaurant.  

Furthermore, the record reflects that, in August 2010, the RO requested income information from the Veteran for 2008, 2009, and (year-to-date) for 2010 for the purpose of considering the issue of marginal employment.  See Deferred Rating Decision, August 2010.  In response, the Veteran sent her 2007, 2009, and year-to-date 2010 income information, but not 2008.  Certain records submitted by the Veteran reflect that her gross income for 2007 was $7,895, for 2009 was $17,822, and for the year-to-date in 2010 was $10,266 through August or September 2010, which would be over $13,500 if annualized for all of 2010.  Also, the Board acknowledges that the poverty thresholds were $10,787 for 2007, $11,161 for 2009, and $11,344 for 2010 (for a single person under 65 with no children).  Thus, although the Veteran's employment is part-time, rather than full-time, the greater weight of evidence suggests that she has maintained more than just marginal employment throughout much of the period under consideration in this appeal.

While the records submitted by the Veteran tend to indicate that her income for 2007 fell below the poverty threshold, the Board notes that the Veteran reported to the June 2007 VA examiner that she had just divorced in February 2007 and received a lump-sum $2,500 settlement that she used for living expenses for a quarter of the year, such that her disposable income for 2007 was actually at least $10,395, which is only $392 below the poverty threshold.  She also noted to the examiner that she could not live off of her stepfather and needed to support herself.  Subsequently, as shown above, the Veteran earned significantly higher income in 2009 and 2010 (as she did not report her earnings for 2008) and reported to the August 2010 VA examiner that she had an apartment of her own and that she had great earning potential when taking into account her at home call center position, but because sales had fallen off that summer, she was applying for increased VA benefits.  In essence, in light of all of the above, the Board finds that the Veteran likely earned $392 below the poverty threshold in 2007 not because she was only able to obtain or maintain marginal employment as a result of her service-connected disability, but instead because of other circumstances, such as her divorce, relocation, living situation at the time with her stepfather, and, ultimately, by her own choice.  This conclusion is consistent with the Veteran's own statements made during that period, as well as the fact that she subsequently earned significantly higher income in 2009 and 2010 despite the clinical findings of record demonstrating no significant change in her overall mental health since her 2007 VA examination.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran is unable to obtain or maintain employment due solely to her service-connected disability.  Thus, referral of the claim for a TDIU for extraschedular consideration is not warranted.



ORDER

Entitlement to an evaluation in excess of 50 percent disabling for an acquired psychiatric disorder, to include schizophrenia, is denied.

Entitlement to TDIU is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


